DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 00017, “FIG. 9a-9c” should be replaced with --FIG. 9--, as the drawings provided do not include figures 9a-9c. Rather, the drawings present “FIG. 9”.
In paragraph 00026, the second sentence (starting with “Best seen…”) is not a complete sentence. The second sentence should be replaced with --(best seen in FIGS. 1, 9, and 10)--.
In paragraph 00040, line 2, “merely loosen” should be replaced with --merely loosens--.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  “section” should be deleted from line 3 of the claim, as “handle” is mentioned in line 2 of the claim, and the term “handle section” does not appear anywhere else in the claim.  Appropriate correction is required.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US20170112113 (published 04/27/2017) issued to Huang in view of US4821447 (patented 04/18/1989) issued to Nakayama.
	Regarding claim 1, Huang discloses a modular fishing reel assembly (abstract), comprising: a longitudinal body 25 (figure 1, handle shaft 25) defining an axial bore (figure 3; the exploded view shows shaft 25 defining an axial bore that can be encompassed by rear grip 30) at least partially therethrough 
	The embodiment of Huang illustrated in figures 1-7 does not disclose the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame. Huang also does not disclose a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section.
	The embodiment of Huang illustrated in figure 28 teaches a reel seat frame 1016 (figure 28, main portion 1016) having opposed first and second longitudinal cutouts 1034 and 1036 (figure 28 shows a reel inserted into cutouts; and figure 33 shows cutout sleeve 1034 and cavity 1036 being first and second longitudinal cutouts) positioned between a first end of the reel seat frame 1016 and a second end of the reel seat frame 1016 (figure 28 and figure 33), the first longitudinal cutout being configured to receive the opposed sections of a reel base (figure 28, showing a reel having a reel base that is inserted into portion 
	Nakayama teaches a sliding locking hood 7 (figure 1, movable hood 7; column 4, lines 3-8) extending over and slidably in communication with a first end of a reel seat frame (figures 1 and 2 show movable hood 7 extending over a reel seat with a leg portion 11 of a reel engaging the reel seat), the locking hood 7 having an inner surface (figure 2), a portion of the inner surface forming an increasing restriction section (figures 1 and 2, the movable hood 7 creates restriction of movement by having a tapered thickness that can frictionally engage the leg portion 11 of a reel).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Huang illustrated in figures 1-7 and include the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame, and a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section, as taught by the embodiment of Huang illustrated in figure 28 and Nakayama, in order to secure one end of a fishing reel in position (e.g., Huang, paragraph 0170) and to permit axial movement of a reel (column 4, lines 8-20).

Regarding claim 2, Huang discloses a modular fishing rod and reel assembly (abstract), comprising: a fishing rod section 15 (figure 1, fishing pole 15); a handle section connected with the rod section (figure 3, the remaining components between grips 20 and 30 are, together, the handle section); a longitudinal body 25 (figure 1, handle shaft 25) connected with the handle section (figures 1 and 3), the longitudinal body defining an axial bore at least partially therethrough (figure 3), the longitudinal body 25 having an outer surface with at least one longitudinal scallop section 30 (figure 3, rear grip 30) formed in the outer surface; a reel 7 (figure 1, reel 7) having a spool section (figure 1) configured to control a volume of fishing line (figure 1), the reel 7 having a reel base (figure 1, reel 7 has a base that attaches to reel seat 5); a reel seat frame 5 (figures 1 and 3, reel seat 5) extending substantially around a portion of the longitudinal body 25 (figures 1 and 6) and having a coaxial center substantially the same as the axial bore (figures 1, 3, and 6), the reel seat frame 5 having a first end and a reel seat frame second end (figure 3 shows reel seat 5 have two ends), and a locking nut 35b (figure 3, brake 35b) configured to threadedly engage a first end of the reel seat frame 5 (figure 3), the locking nut 35b being configured to selectively tighten the reel base within a sliding locking hood (figure 3 shows how brake 35b, with its threaded hole, is capable of engaging with a locking hood’s hole), the reel seat frame 5, and the body 25 into a substantially rigid structure (figures 1, 3, 5, and 6).
	The embodiment of Huang illustrated in figures 1-7 does not disclose the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame. Huang also does not disclose a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section.
	The embodiment of Huang illustrated in figure 28 teaches a reel seat frame 1016 (figure 28, main portion 1016) having opposed first and second longitudinal cutouts 1034 and 1036 (figure 28 shows a reel inserted into cutouts; and figure 33 shows cutout sleeve 1034 and cavity 1036 being first and second longitudinal cutouts) positioned between a first end of the reel seat frame 1016 and a second end of the reel seat frame 1016 (figure 28 and figure 33), the first longitudinal cutout being configured to receive the opposed sections of a reel base (figure 28, showing a reel having a reel base that is inserted into portion 1016) opposed longitudinal sections (figure 28), an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame (figures 28 and 33).
	Nakayama teaches a sliding locking hood 7 (figure 1, movable hood 7; column 4, lines 3-8) extending over and slidably in communication with a first end of a reel seat frame (figures 1 and 2 show movable hood 7 extending over a reel seat with a leg portion 11 of a reel engaging the reel seat), the locking hood 7 having an inner surface (figure 2), a portion of the inner surface forming an increasing restriction section (figures 1 and 2, the movable hood 7 creates restriction of movement by having a tapered thickness that can frictionally engage the leg portion 11 of a reel).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Huang illustrated in figures 1-7 and include the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame, and a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section, as taught by the embodiment of Huang illustrated in figure 28 and Nakayama, in order to secure one end of a fishing reel in position (e.g., Huang, paragraph 0170) and to permit axial movement of a reel (column 4, lines 8-20).

	Regarding claim 3, Huang discloses a method for varying the balance point on a fishing rod, the method comprising: providing a fishing rod having a handle 15 (figure 1, fishing pole 15); providing a longitudinal body 25 (figure 1, handle shaft 25) connected with the handle (figure 1), the longitudinal body 25 defining an axial bore at least partially therethrough (figures 1 and 3), the longitudinal body 25 having an outer surface with at least one longitudinal scallop section 30 formed in the outer surface (figure 1, rear grip 30); providing a reel 7 having a spool section (figure 1) configured to control a volume of fishing line (figure 1), the reel having a reel base (figure 1, reel 7 has a base that attaches to reel seat 5); providing a reel seat frame 5 (figures 1 and 3, reel seat 5) extending substantially around a portion of the longitudinal body 25 (figures 1 and 6) and having a coaxial center substantially the same as the axial bore (figures 1, 3, and 6), the reel seat frame 5 having a first end and a reel seat frame second end (figure 3; the reel seat 5 has two ends), and providing a locking nut 35b (figure 3, brake 35b) configured to threadedly engage a first end of the reel seat frame 5 (figure 3), the locking nut 35b being configured to selectively tighten the reel base within a sliding locking hood (figure 3 shows how brake 35b, with its threaded hole, is capable of engaging with a locking hood’s hole), the reel seat frame 5, and the body 25 into a substantially rigid structure at substantially any location along the body (figures 1, 3, 5, and 6).
The embodiment of Huang illustrated in figures 1-7 does not disclose the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame. Huang also does not disclose providing a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section.
The embodiment of Huang illustrated in figure 28 teaches a reel seat frame 1016 (figure 28, main portion 1016) having opposed first and second longitudinal cutouts 1034 and 1036 (figure 28 shows a reel inserted into cutouts; and figure 33 shows cutout sleeve 1034 and cavity 1036 being first and second longitudinal cutouts) positioned between a first end of the reel seat frame 1016 and a second end of the reel seat frame 1016 (figure 28 and figure 33), the first longitudinal cutout being configured to receive the opposed sections of a reel base (figure 28, showing a reel having a reel base that is inserted into portion 1016) opposed longitudinal sections (figure 28), an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame (figures 28 and 33).
Nakayama teaches providing a sliding locking hood 7 (figure 1, movable hood 7; column 4, lines 3-8) extending over and slidably in communication with a first end of a reel seat frame (figures 1 and 2 show movable hood 7 extending over a reel seat with a leg portion 11 of a reel engaging the reel seat), the locking hood 7 having an inner surface (figure 2), a portion of the inner surface forming an increasing restriction section (figures 1 and 2, the movable hood 7 creates restriction of movement by having a tapered thickness that can frictionally engage the leg portion 11 of a reel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Huang illustrated in figures 1-7 and include the reel seat frame having opposed first and second longitudinal cutouts positioned between a first end of the reel seat frame and a second end of the reel seat frame, the first longitudinal cutout being configured to receive the opposed sections of the reel base opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame, and providing a sliding locking hood extending over and slidably in communication with the first end of the reel seat frame, the locking hood having an inner surface, a portion of the inner surface forming an increasing restriction section, as taught by the embodiment of Huang illustrated in figure 28 and Nakayama, in order to secure one end of a fishing reel in position (e.g., Huang, paragraph 0170) and to permit axial movement of a reel (column 4, lines 8-20).

Prior Art
	The following prior art documents are considered pertinent but are not relied upon in this action: US7089699 (Borgeat); US7784214 (Mullane); US6397511 (Atnip); and US7159355 (Ohmura). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647